Citation Nr: 0404516	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine, with headaches, 
secondary to service-connected melioidosis.

2.  Entitlement to service connection for DJD of the 
lumbosacral spine, secondary to service-connected 
melioidosis.  

3.  Entitlement to service connection for DJD of the right 
knee, secondary to service-connected melioidosis.

4.  Entitlement to service connection for DJD of the left 
knee, secondary to service-connected melioidosis.

5.  Entitlement to service connection for pulmonary emboli, 
secondary to service-connected melioidosis.  




REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which, in pertinent part, granted 
service connection for melioidosis with status-post 
splenectomy, and for colosplenic fistula, status-post partial 
colectomy and resection of distal pancreas for pancreatitis 
due to melioidosis; and denied service connection for DJD of 
the cervical spine with headaches, DJD of the lumbosacral 
spine, DJD of the right knee, DJD of the left knee, and 
recurrent pulmonary emboli, each secondary to melioidosis  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
DJD of the cervical spine was caused by his service-connected 
melioidosis.  

3.  The competent medical evidence shows that the veteran's 
DJD of the lumbosacral spine was caused by his service-
connected melioidosis.  

4.  The competent medical evidence shows that the veteran's 
DJD of the right knee was caused by his service-connected 
melioidosis.  

5.  The competent medical evidence shows that the veteran's 
DJD of the left knee was caused by his service-connected 
melioidosis.  

6.  The competent medical evidence shows that it is at least 
as likely as not that the veteran's recurrent pulmonary 
emboli were caused by his service-connected melioidosis.  

7.  The preponderance of the competent medical evidence shows 
that the veteran's headaches are the result of muscle 
contraction; headaches were not caused or aggravated by 
melioidosis.  


CONCLUSIONS OF LAW

1.  Service connection for DJD of the cervical spine, 
secondary to service-connected melioidosis, is warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003).

2.  Service connection for DJD of the lumbosacral spine, 
secondary to service-connected melioidosis, is warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003).  

3.  Service connection for DJD of the right knee, secondary 
to service-connected melioidosis, is warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2003).

4.  Service connection for DJD of the left knee, secondary to 
service-connected melioidosis, is warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).

5.  Service connection for a history of recurrent pulmonary 
emboli, secondary to service-connected melioidosis, is 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2003).  

6.  Entitlement to service connection for headaches, 
secondary to service-connected melioidosis, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The caselaw relating to the applicability of the VCAA under 
this circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

In light of the favorable decisions set forth below with 
regard to the veteran's claims for secondary service 
connection for DJD and pulmonary emboli, the Board concludes 
that no additional development is required for these issues.  

With regard to the veteran's claim for secondary service 
connection for headaches, the Board notes at the outset that 
the United States Court of Appeals for Veterans Claims 
(Court) recently held that such specific notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the July 
2001 rating decision, the January 2003 decision, and the 
January 2003 statement of the case (SOC) adequately informed 
him of the information and evidence needed to substantiate 
his claim.  The Board observes that the January 2003 SOC 
referred to the VCAA, and an April 2001 VCAA notice letter 
informed him of the VCAA and its implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  Thus, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA and private treatment records.  
The veteran has not indicated that there are any additional 
post-service medical records available to substantiate his 
claim.  In a January 2003 VA Form 9, the veteran requested 
that his claim be forwarded to the Board for review as soon 
as possible.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Moreover, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) requires that VCAA notice precede an 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim...providing such notice 
after a claimant has already received an initial unfavorable 
AOJ determination on a service-connection claim, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and prejudice the claimant by forcing him or her to 
overcome an adverse determination."  In this case, however, 
during the pendency of his claim the veteran has been 
afforded numerous opportunities to submit information 
relating to any additional evidence that may be available.  
He has failed to identify any sources of additional 
outstanding evidence or indicate that he was in the process 
of obtaining additional evidence.  On the contrary, in a 
January 2003 VA Form 9 the veteran requested that his claim 
be forwarded to the Board for review as soon as possible.  
(emphasis added.)  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
veteran desires the Board to proceed with its appellate 
review.  

As noted above, the instant decision grants five of the 
veteran's six claims for service connection.  As to the sole 
remaining issue of secondary service connection for 
headaches, based on the foregoing discussion, the Board finds 
that any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case, 
there has been no prejudice to the veteran that would warrant 
a remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background 

The veteran maintains, in substance, that he suffers from DJD 
of the cervical spine, with headaches, as well as of the 
lumbosacral spine and both knees as a result of his service-
connected melioidosis.  He also contends that his service-
connected melioidosis has caused recurrent pulmonary emboli.  

The Board notes that the veteran's claims file contains a 
variety of VA and private treatment records.  The Board will 
address only those records that are pertinent to the 
veteran's claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Various treatment records demonstrate that the veteran 
incurred a left tibial fracture in December 1997 in an on-
the-job accident.  In March 1998, during physical therapy for 
this left knee injury, he hit his head on a wall and injured 
his neck.  

The Chief of Infectious Diseases of the Denver VA Medical 
Center (VAMC) stated in a May 2001 letter that the veteran 
had suffered from melioidosis (Burkholderia pseudomallei 
infection) for more than 15 years.  An attached May 2001 
progress note provides that chronic relapsing melioidosis 
most likely caused the veteran's 1985 pleuropulmonary 
disease, and almost certainly caused his splenic abscess in 
1986.

The report of a May 2001 VA examination provides that the 
veteran's medical records were reviewed, and recounts the 
veteran's post-service medical history.  In 1985, he was 
diagnosed with a pulmonary embolus.  In 1986, the veteran was 
hospitalized for several weeks with fevers, myalgias and 
dizziness.  The diagnosis was subphrenic abscess on the left.  
He received incision and drainage and intravenous 
antibiotics.  Pseudomonas cepacia was cultured from the 
abscess.  The veteran states that he improved and the 
frequency and severity of the fevers decreased.  Thereafter, 
he had fevers three to five times a year.  In 1989, he was 
hospitalized with a recurrent pulmonary embolus and 
hemoptysis with pleuritic chest pain.  In 1993 and 1996 he 
was hospitalized for chest pain, with pulmonary embolus ruled 
out each time.  In September 2000, the veteran underwent 
surgical repair of a colonic splenic fistula, resection of 
the partial colon and of the tail of the pancreas, and a 
splenectomy.  Cultures were positive for Burkholderia 
pseudomallei, which the veteran's infectious disease 
physician believed was the actual organism identified in 1985 
(sic).  Currently, the veteran's formal diagnosis was 
melioidosis.  The veteran ceased smoking cigarettes in June 
1998, with a history of one to two packs a day for 30 years.  
He had never worked in a mine, been exposed to asbestos or 
had tuberculosis.  

It was further noted in the May 2001 examination report that 
the veteran complained of daily constant headaches, present 
since a 1998 injury during physical therapy when he injured 
his neck.  The headaches tended to fluctuate in intensity, 
and were bi-temporal, occipital and could be stabbing over 
either eye.  In the past, the headaches were only associated 
with his fevers.  The veteran complained of past occasional 
neck pain that was mostly associated with fevers, and then 
would resolve.  Constant neck pain and chronic tingling 
bilaterally in the fingertips began with the 1998 (head and 
neck) injury.  The pain was daily, in the neck and upper 
back.  

Results of current physical examination were provided, along 
with pulmonary function test results and radiographic 
reports.  The pertinent diagnosis was melioidosis, with 
history of splenectomy, partial colectomy and resection of 
the pancreas secondary to colonic splenic fistula with 
residual scar; muscle contraction headaches; DJD of the 
bilateral knees; history of pulmonary embolus; DJD of the 
cervical spine with limited motion; and DJD of the 
lumbosacral spine with limited motion.  The examiner opined 
that the veteran acquired melioidosis while working with soil 
in Vietnam.  He did not have evidence of an active infection.  

The VA examiner offered an addendum in June 2001, in which he 
stated that he had reviewed relevant medical literature, 
which did not indicate that melioidosis produces pulmonary 
emboli.  The VA examiner again reviewed some of the veteran's 
pertinent history.  He concluded that the veteran's DJD 
appeared to be more likely than not due to age-related 
phenomena.  There was no evidence to suggest an infectious 
process involving the bone that would lead to accelerated 
degeneration.  The examiner also opined that the veteran's 
pulmonary embolus was not related to melioidosis, and that in 
1985 the veteran had suffered from pulmonary embolus and not 
melioidosis.  Additional pulmonary function tests were needed 
to verify the existence of a restrictive process.  There were 
several other etiologies that could have produced a 
restrictive process.  If a restrictive process was confirmed, 
it was more likely than not that both pulmonary embolus and 
chronic exposure to nicotine were contributing factors.  

The Chief of Infectious Diseases of the Denver VAMC stated in 
a December 2001 letter that the veteran's pulmonary embolism 
was more likely than not due to his underlying chronic 
infection.  VA progress notes include a May 2002 impression 
of melioidosis made by the Chief of Infectious Diseases.  She 
also opined that the veteran's current neck symptoms were due 
to cervical spondylosis.  There was no evidence of active 
infection at that site but it was possible that old bony 
involvement with his melioidosis has contributed to the DJD.  
In a July 2002 progress note, the Chief of Infections 
Diseases opined that it was as likely as not that the 
veteran's DJD was related to his melioidosis and chronic 
inflammation.  An August 2002 progress note by a different VA 
physician assesses the veteran with melioidosis, hypertension 
and chronic joint pain, and observes that there was some 
suggestion by the Chief of Infections Diseases that the 
chronic arthralgias may be due in part to his chronic 
melioidosis, as well as significant degenerative disease.  
The note also provides diagnosis of history of multiple 
pulmonary emboli in 1989, 1993 and 1998 with no symptoms at 
this time.  

A January 2002 letter from G.L.C., Ph.D., D.O., relates that 
he had seen the veteran for two injuries, an earlier right 
knee injury and injuries sustained in December 1997 when the 
veteran fell at a construction site.  Dr. G.L.C. opined that 
the veteran had a chronic suppurative infection of 
melioidosis that had resulted in numerous problems, in 
addition to the veteran's service-connected status-post 
pelcectomy and colosplenic fistula status-post partial 
colectomy and resection of the distal pancreas for 
pancreatitis.  The private physician stated that he had 
treated patients from the Vietnam War who had melioidosis.  
At that time, while treating a patient with melioidosis, he 
was instructed to consider that every problem or abnormal 
finding was a manifestation of a chronic suppurative 
infection.  He noted that there were several ways that 
melioidosis could be characterized, and that the veteran's 
melioidosis was characterized as a chronic suppurative 
infection.  Such infection could involve any of the organs of 
the body, typically including the joints, intestines, lymph 
nodes, skin, brain, liver, lungs, bones and spleen.   

He had seen the veteran 19 times for the December 1997 
injury, with his predecessor at the medical office having 
seen the veteran 16 times.  This was an excessive number of 
visits for the final diagnosis of chronic neck pain with the 
clinical appearance of spondylosis and degenerative disc 
disease.  The [original December 1997] injury was a left 
plateau tibia fracture status-post debridement.  The veteran 
required a significant length of time to recover, at least 50 
percent longer than would be expected.  This included the 
fact that he had a pulmonary embolus, status-post left knee 
surgery.  He also complained of other problems while he was 
being seen for this specific injury, including mechanical low 
back pains, left shoulder impingement problems, bilateral 
carpal tunnel syndrome symptoms, mental confusion, as well as 
numerous other complaints including tendonitis, visual 
problems, etc.  The veteran underwent numerous evaluations, 
including a neurologist's evaluation for mental confusion.  
This was extremely unusual for a patient presenting 
originally with a left tibial plateau fracture and mechanical 
injuries such as neck and back pains.  Dr. G.L.C. said that 
in retrospect it was now obvious that the veteran had a 
chronic suppurative infection of melioidosis.  The veteran 
was not "cured" status-post fistula repair, splenectomy, 
colectomy and resection of the distal pancreas.  He believed 
that the veteran had always had numerous complaints of muscle 
and joint pains which could not be explained by the injury.  

In an April 2002 letter, H.M.P., M.D., provides that he had 
treated the veteran since 1991.  The veteran had suffered 
recurrent episodes of acute fever, malaise and myalgias of 
unknown origin.  After two or three similar episodes, a 
deeper, more occult cause than a virus was suspected.  A GI 
doctor subsequently found that the veteran had Burkholderia 
Pseudomallei, probably acquired during work with soil in 
Vietnam.  Dr. H.M.P. stated that in retrospect, he believed 
that the infection was the cause of the veteran's recurrent 
bouts of flu-like illness.  It had probably contributed to 
some of his arthritic complaints, which were advanced for his 
age and probably due to the chronic, recurrent, inflammatory 
nature of the illness.  

The veteran was provided a VA examination in March 2002.  The 
examiner states that the veteran's claims file was available 
and reviewed.  The examiner sets forth a detailed review of 
the veteran's history, including that he had persistent 
chronic joint pains involving primarily his neck, low back, 
bilateral knees, left shoulder and elbows.  The veteran 
additionally had a history of hemoptysis and pulmonary 
embolus, plearutic chest pain, pneumonia and right lower lobe 
density treated as an infection.  He had a pulmonary embolus 
in 1985 with another in 1998, which was felt to be secondary 
to recent knee surgery.  After a partial colotomy and a 
splenectomy in September 2000, the veteran was confirmed to 
have melioidosis.  He complained of current intermittent 
fevers, headaches and neck pain, shortness of breath, 
decreased strength of the upper extremities, and fatigue and 
dizziness with minimal exertion and joint pain.  The joint 
pain worsened with fevers but was present at all times and 
persistent.  He denied redness, inflammation or warmth that 
could suggest an inflammatory process.  

The examiner set forth the results of physical examination 
and attached reports of pulmonary function tests and 
radiographic examinations.  The final diagnoses were 
melioidosis, chronic infection, status-post splenectomy, 
colosplenic fistula, and partial pancreatic resection; with 
associated arthritis affecting multiple joints, status-post 
pulmonary abscess and recurrent lung infections.  

The examiner opined that the veteran's melioidosis was an 
active condition, characterized by remitting low-grade 
fevers, chills and night sweats.  In addition, the veteran 
reported arthralgias involving various joints.  There was no 
evidence that his present respiratory complaints were a 
manifestation of an active disease process.  

The examiner stated that he had reviewed various notes and 
opinions from a variety of the veteran's treating physicians, 
as well as literature.  There was no disagreement that the 
systemic condition of melioidosis could lead to arthritic 
manifestations.  However, in the veteran's case, the issue 
was complicated by past trauma and radiographic evidence of a 
degenerative process in multiple joints.  After reviewing the 
veteran's history and records, there appeared to be some 
evidence that joint pains involving his knees and left 
shoulder preceded traumatic injuries and likely preceded the 
degenerative process.  The first documented complaints 
pertaining to his spine, however, appeared to come after 
traumatic incidents and there was no clear documentation of 
complaints in these regions in relation to infectious 
symptoms.  There was no evidence of osteomylitis or septic 
joints.  

A review of the literature and evaluation of the veteran's 
history of recurrent pulmonary emboli did not reveal a direct 
correlation between his chronic infection and pulmonary 
emboli.  The veteran did have documented intrapulmonary 
infections and a lung abscess which were as likely as not 
related to melioidosis but were not active.  Pulmonary 
function tests from October 2002 revealed very mild, if any, 
obstructive disease.  More importantly, lung volume studies 
did not suggest significant restrictive lung disease pattern.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2003).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service- 
connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Based on a thorough review of the evidence, the Board finds 
that the evidence is at least in equipoise as whether the 
veteran's DJD of the cervical spine, lumbosacral spine, right 
knee and left knee were caused by his service-connected 
melioidosis.  The Board finds that the evidence for and 
against the veteran's claim for secondary service connection 
for pulmonary emboli is relatively evenly balanced.  In 
applying the benefit of the doubt doctrine, the Board finds 
that service connection is warranted for these disabilities.  
The Board additionally finds that the preponderance of the 
evidence is against the veteran's claim for secondary service 
connection for headaches.  

The Board acknowledges that there is some competent medical 
evidence against the veteran's claim for secondary service 
connection for DJD of the claimed joints.  The June 2001 VA 
examination report and addendum and the March 2002 VA 
examination report each found that the veteran had 
melioidosis.  This evidence  indicates that his DJD was due 
to age-related phenomena and past trauma, and that there was 
no evidence of osteomylitis or septic joints, although the 
March 2002 VA examination also includes the notation of 
melioidosis... with associated arthritis affecting multiple 
joints... (italics added).  The Board finds that these opinions 
have probative value, as they are offered by a physician, are 
based on a review of the record and examination of the 
veteran, and supported by a rationale.  

On the other hand, several of the veteran's treating 
physicians link the veteran's melioidosis to his DJD of 
multiple joints.  Dr. G.L.C. opined that the veteran's 
melioidosis affected multiple joints.  As a rationale, Dr. 
G.L.C. pointed out his own experience with patients suffering 
from melioidosis, as well as the fact that the veteran's 
recovery from trauma was longer than would be expected and 
that he had numerous muscle and joint pains which could not 
be explained by trauma.  It is pertinent to notes that 
secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  Dr. H.M.P. stated that the veteran's melioidosis, 
and its chronic, recurrent, inflammatory nature, had 
contributed to some of his arthritic complaints, which he 
noted were advanced for his age.  The VA Chief of Infectious 
Diseases at the Denver VAMC provides that it was as likely as 
not that the veteran's DJD was related to his melioidosis and 
chronic infection.  

The Board finds that these positive opinions are at least as 
probative as the evidence against the veteran's claims.  They 
are offered by physicians, based in part on actual treatment 
of the veteran along with the long-term knowledge of his 
disability that comes from such treatment.  They are also 
based on a review of at least some of the veteran's relevant 
medical records in the claims file and supported by a 
rationale.  The Board finds it significant that Dr. G.L.C. 
has experience with melioidosis patients, and that the VA 
Chief of Infectious Diseases has obvious experience and 
expertise to offer opinions in this case.  Thus, secondary 
service connection is warranted for DJD of the cervical 
spine, lumbosacral spine, right knee and left knee, secondary 
to service-connected melioidosis.

Turning to the veteran's claim for secondary service 
connection for pulmonary emboli, the Board acknowledges that 
the June 2001 VA examination report and addendum and the 
March 2002 VA examination report each set forth competent 
medical opinions that the veteran's service-connected 
melioidosis did not result in his pulmonary emboli.  Again, 
these opinions have probative value, as they are offered by a 
physician and are based on a review of the record and 
examination of the veteran.

At the same time, the Board points out that in a May 2001 
progress note, the VA Chief of Infectious Diseases indicated 
that melioidosis most likely caused the veteran's 1985 
pleuropulmonary disease and added that the veteran's 
underlying chronic infection more likely than not caused his 
pulmonary embolism.  This supportive opinion is at least as 
probative as the evidence against the veteran's claim as it 
was proffered by a physician with obvious expertise and 
experience, and is based on treatment of the veteran and 
long-term knowledge of his condition.  Thus, secondary 
service connection is warranted for pulmonary emboli.  The 
Board is cognizant of the absence of medical evidence of a 
current pulmonary embolus but, given the recurrent nature of 
the condition, service connection is warranted.  The present 
or absence of symptoms secondary to a recurrent pulmonary 
emboli will be considered by the RO in assigning the 
appropriate rating. 

Turning to the veteran's claim for secondary service 
connection for headaches, the Board notes that the sole 
competent medical evidence regarding their etiology, the May 
2001 VA examination report, relates them to muscle 
contraction.  The Board parenthetically notes that any 
complaint of head pain radiating from the neck or cervical 
spine region will be considered in assigning the appropriate 
rating for the veteran's now service connected DJD of the 
cervical spine.  There is no competent medical evidence 
linking the headaches or muscle contractions to the veteran's 
service-connected melioidosis.  As a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu, supra.  Thus, his own opinion does not constitute 
competent evidence as to the critical issue in this case of 
etiology.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for DJD of the cervical spine, secondary 
to service-connected melioidosis, is granted.

Service connection for DJD of the lumbosacral spine, 
secondary to service-connected melioidosis, is granted.  

Service connection for DJD of the right knee, secondary to 
service-connected melioidosis, is granted.

Service connection for DJD of the left knee, secondary to 
service-connected melioidosis, is granted.

Service connection for pulmonary emboli, secondary to 
service-connected melioidosis, is granted.  

Service connection for headaches, secondary to service-
connected melioidosis, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



